Filed 10/21/15 P. v. Irula CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B265606

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA077083)
         v.

EDGARD ADELFO IRULA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
         Thomas Rubinson, Judge. Affirmed.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Appellant appeals from the trial court’s order denying his Penal Code section
1538.5 motion. Pursuant to a plea agreement, he pled no contest to one count of
possession of a controlled substance in violation of Health and Safety Code section
11350, subdivision (a), a misdemeanor under the terms of Penal Code section 1170.18,
subdivision (a), (Proposition 47). On June 1, 2015, the trial court imposed sentence and
placed appellant on two years summary probation on the conditions he obey all laws,
serve 30 days in the County jail with credit for time served, and assessed a $150
restitution fine (Pen. Code, § 1202.4, subd. (b)(1)); $150 probation revocation fine
(stayed) (Pen. Code, § 1202.4, subd. (b)); $40 court operations assessment (Pen. Code,
§ 1465.8, subd. (a)(1)); and a $30 court facilities assessment (Gov. Code § 70373, subd.
(a)(1)).
       Based on our independent review of the entire file, we conclude that there are no
arguable issues on appeal. Finding no error, we affirm.
                                          FACTS
       On February 10, 2014, Sheriff’s Deputies responded to a request for assistance
from Universal CityWalk security guards who were attempting to detain appellant and a
companion for urinating in an elevator. Upon arrival a Deputy Sheriff requested
appellant and his companion step out of the elevator. They refused and appellant’s
companion yelled “fuck you, fuck you.” Both men were combative, uncooperative, and
“just stared” at the deputy. With the assistance of the security guards appellant and his
companion were removed from the elevator. The deputy smelled alcohol on appellant’s
breath, and arrested him for public intoxication (Pen. Code, § 647, subd. (f).)
       Incident to the arrest, appellant was searched and cocaine was recovered from his
right front pants pocket.
       Based on the totality of the circumstances the trial court denied appellant’s
suppression motion.




                                             2
                                       DISCUSSION
       Appellant filed a timely notice of appeal, and we appointed counsel to represent
him on appeal. Appellant’s counsel filed an opening brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436, and requested this court to independently review the record on
appeal to determine whether any arguable issues exist.
       On September 15, 2015, we sent a notice to appellant, advising him he had 30
days in which to personally submit any contentions or issues which he wished us to
consider. No response has been received from appellant to date.
       We have examined the entire record and are satisfied appellant’s attorney has fully
complied with her responsibilities and no arguable issues exist. (People v. Wende, supra,
25 Cal.3d at p. 441.)
                                       DISPOSITION
       The trial court’s judgment is affirmed.
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                   KIRSCHNER, J.




       We concur:




                        TURNER, P.J.


                        MOSK, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3